Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 02/01/2021.
 	Claims 1-20 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Middelfart et al. (US Pat No. 6,732,091), in view of Ganapathi et al. (US Pub No. 2010/0082507).
As to claims 1, 11, 16, Middelfart teaches a method comprising:
	receiving, by one or more processing units, a query on data organized in a first data structure (i.e. It is thereby also possible to select the necessary tables which are included in the database, and which are necessary to be able to answer a given query, col. 7, lines 40-47);
	selecting, by one or more processing units, based on at least one property (i.e. the information on the query, col. 8, lines 47-48) associated with the query (i.e. A query involving the sections: Sales year, Customer name, Stock item, and Turnover, will be given the key: [4; 5; 8; 11], col. 8, lines 51-67), a second data structure (i.e. If a given section is found in more than one table, all the tables containing the section will be identified as candidates for being included in a solution to the query (a reply to the query), col. 9, lines 1-8) from a plurality of candidate data structures (i.e. The tables that contain a section corresponding to a section in the primary table are included in the set M, col. 7, lines 48-63), wherein a performance of the query on the data organized in the second data structure is better than a performance measure of the query on the data organized in the first data structure, wherein the performance measure of the query on the data organized in the first data structure includes at least a first resource occupation amount (i.e. After the tables that may be included in a solution to the query have been identified, the solution candidates requiring the smallest number of elements of relations to reach a primary table (lowest level) are identified. This is described in relation to FIGS. 3a, 3b and FIG. 4 and takes place in step 604, col. 9, line 9-14) and the performance measure of the query on the data organized in the second data structure includes at least a second resource occupation amount (i.e. In step 608 the SQL query is used for obtaining data from the database, and it is measured how long it takes to obtain data The value of the average response time in table 3 can thereby be updated, col. 10, lines 19-22; The time it takes to obtain data with a given solution candidate containing a given section is compared with the response time for all other solution candidates, col. 10, lines 32-40); and
	executing (i.e. In step 509 the result of the query is sent to the API with a view to transfer to the application 101, col. 8, lines 49-50), by one or more processing units, the query on the data organized in the second data structure (i.e. If the query can be solved (Y), a solution candidate has been found. Step 409 records the tables which are present in the set M and which are thereby included in the solution candidate, col. 7, line 64 to col. 8, line 7).
It is noted that “The performance measure” limitation is defined in the instant specification ([0060]) as: “The performance measure may be any relevant 

	Middelfart teaches “a response time” (i.e. The time it takes to obtain data with a given solution candidate containing a given section is compared with the response time for all other solution candidates, col. 10, lines 32-40).
	Middelfart teaches “resource occupation” (i.e. After the tables that may be included in a solution to the query have been identified, the solution candidates requiring the smallest number of elements of relations to reach a primary table (lowest level) are identified. This is described in relation to FIGS. 3a, 3b and FIG. 4 and takes place in step 604, col. 9, line 9-14).
	Middelfart implicitly teaches the term “performance” (a performance measure of the query) as the response time of a query; to the query requiring the smallest number of elements (col. 9, lines 9-13; col. 10, lines 19-22 (i.e. After the tables that may be included in a solution to the query have been identified, the solution candidates requiring the smallest number of elements of relations to reach a primary table (lowest level) are identified. This is described in relation to FIGS. 3a, 3b and FIG. 4 and takes place in step 604, col. 9, line 9-14; In step 608 the SQL query is used for obtaining data from the database, and it is measured how long it takes to obtain data The value of the average response time in table 3 can thereby be updated, col. 10, lines 19-22).
Although Middelfart does not clearly state this term, Ganapathi teaches this term as the performance metrics, [0041].
Ganapathi further teaches “a performance measure of the query in the data structure includes a resource occupation amount” (i.e. collecting performance results for running each workload ... "compile-time feature vector" includes not only the counts and cardinality estimates for the various operators of the workloads' queries, but also the predicted performance metrics features vectors associated with each query, [0041]).
It would have been obvious to one of ordinary skill of the art having the teaching of Middelfart, Ganapathi before the effective filing date of the claimed invention to modify the system of Middelfart to include the limitations as taught by Ganapathi . One of ordinary skill in the art would be motivated to make this combination in order to use a machine learning technique to derive a prediction model for each system configuration from benchmark queries and then make predictions based on the measured performance metrics of previously run queries and workloads in view of Ganapathi ([0020]), as doing so would give the added benefit of accurately predicting multiple performance metrics (including elapsed time and resource requirements, such as CPU time, disk I/Os, memory usage characteristics, and number of messages) simultaneously as taught by Ganapathi ([0010]).

As to claims 2, 12, 17, Middelfart teaches the performance measure of the query on the data organized in the second data structure is better than rest of the plurality of candidate data structure (i.e. The time it takes to obtain data with a given solution candidate containing a given section is compared with the response time for all other solution candidates, col. 10, lines 32-40).

As to claims 3, 13, 18, Middelfart teaches the second data structure is selected based on a prediction model indicating relationships between the at least one property of historical queries and performance measure (i.e. The neural value, col. 9, lines 15-24) of the historical queries on data organized in the plurality of candidate data structures (i.e. It is then decided in step 502 whether a similar query has been processed before by searching the previous queries 106, col. 8, lines 26-33).

As to claims 4, 14, 19, Middelfart teaches selecting the second data structure comprises:
	obtaining, by one or more processing units, the prediction model (i.e. It is then decided in step 502 whether a similar query has been processed before by searching the previous queries 106, col. 8, lines 26-33);
	inputting (i.e. A query involving the sections: Sales year, Customer name, Stock item, and Turnover, will be given the key: [4; 5; 8; 11], col. 8, lines 51-67), by one or more processing units, the at least one property of the query to the prediction model (i.e. If the query is found in the previous queries 106, an associated earlier reply 107 is obtained from the memory 110 in step.508, col. 8, lines 34-36);
	obtaining, by one or more processing units, from the prediction model, respective performance measure (i.e. The neural value, col. 9, lines 15-24) of the query on the data organized in the plurality of candidate data structures (i.e. Alternatively, it is decided in step 503 whether elements of a previous query can be used again. If this is the case, a table with the result of the query in the reply memory 107 is obtained in step 507, and the reply to the query is calculated from the table, col. 8, lines 37-42); and
	selecting, by one or more processing units, from the plurality of candidate data structures, the second data structure based on the respective performance measures (i.e. In step 504 the simple query is optimized on the basis of various criteria. In step 505 the optimized query is sent to the database interface with a view to obtain selected data from the database, col. 8, lines 43-46).

As to claims 5, 15, 20, Middelfart teaches the prediction model is generated by:
	obtaining, by one or more processing units, the historical queries (i.e. A solution candidate may be given a higher value than the others, if it can immediately be evaluated to reply to the query with a shorter response time than the other solution candidates. This may be the case if the solution candidate e.g. has the smallest number of sections, col. 10, lines 4-10);
	generating, by one or more processing units, training data by:
		determining, by one or more processing units, the at least one property of the historical queries (i.e. A solution candidate may be given a higher value than the others, if it can immediately be evaluated to reply to the query with a shorter response time than the other solution candidates. This may be the case if the solution candidate e.g. has the smallest number of sections, col. 10, lines 4-10), and
		determining, by one or more processing units, the performance measure (i.e. The neural value, col. 9, lines 15-24; TABLE 3, col. 9) of the historical queries by executing the historical queries on data organized in the plurality of candidate data structures (i.e. In step 609 it is evaluated which effect a given section used as a criterion in a query has on the response time. ... It is hereby possible to evaluate which influence the presence of a given section in a query has on the response time, col. 10, lines 23-31); and
		generating, by one or more processing units, the prediction model based on the training data (i.e. In step 608 the SQL query is used for obtaining data from the database, and it is measured how long it takes to obtain data The value of the average response time in table 3 can thereby be updated, col. 10, lines 19-22).

As per claim 6, Middelfart teaches the method of claim 5, wherein determining the performance measures of the historical queries comprises:
	for a given historical query,
		determining, by one or more processing units, the performance measures (i.e. The neural value, col. 9, lines 15-24; TABLE 3, Col. 9) of the given historical query by executing the given historical query on the data organized in each of the plurality of candidate data structures (i.e. This key may be stored as a query 106 in the memory 110, col. 8, lines 51-67).

As per claim 7, Middelfart teaches the method of claim 1, wherein the at least one property includes at least one of: a type of the query, a frequency of the query being executed, a structure of the query, a length of a record in the data structure (i.e. the solution candidates requiring the smallest number of elements of relations to reach a primary table (lowest level) are identified, col. 9, line 9-14), or a frequency of the data structure being manipulated (i.e. the number of times the specific query has been used for obtaining data from the database, col. 9, lines 44-54).

As per claim 8, Middelfart teaches the method of claim 1, wherein the candidate 
data structures include the first data structure and are selected from a group consisting of a table in a relational database, hash table, link list, jump table, dictionary, and data set (i.e. Finally, it is tested in step 602 whether there has been a corresponding query before, col. 8, lines 51-67).

As per claim 9, Middelfart teaches the method of claim 1, wherein selecting the second data structure is further based on at least one of the following:
	the performance measure of the query (i.e. The neural value, col. 9, lines 15-24; TABLE 3, Col. 9) on the data organized in the first data structure being lower than a threshold (i.e. precisely when the accumulated sum exceeds the arbitrarily generated value, the associated solution candidate is selected, col. 9, line 61 to col. 10, line 3), and
	availability of the data organized in the second data structure (i.e. An optimal query has thereby been generated in the sense that the response time for data has been reduced as much as possible, col. 10, lines 11-18).

As per claim 10, Middelfart teaches the method of claim 1, further comprising:
	In response to the data organized in the second data structure being unavailable, generating, by one or more processing units, the data organized in the second data structure (i.e. Alternatively (N), if the key is not in the memory, tables involved in the query are identified in step 603, col. 9, lines 1-8).


Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
1) It should be noted that Middelfart teaches the performance measure of the query on the data organized in the first data structure includes at least a first resource occupation amount and the performance measure of the query on the data organized in the second data structure includes at least a second resource occupation amount as the SQL query is used for obtaining data from the database, and it is measured how long it takes to obtain data The value of the average response time in table 3 can thereby be updated, col. 10, lines 19-22; the solution candidates requiring the smallest number of elements of relations to reach a primary table (lowest level) are identified. This is described in relation to FIGS. 3a, 3b and FIG. 4 and takes place in step 604, col. 9, line 9-14.
	The first, second data structures limitation equates to It is thereby also possible to select the necessary tables which are included in the database, and which are necessary to be able to answer a given query, col. 7, lines 40-47.
	The performance measure (of the query) limitation equates to the SQL query is measured how long it takes to obtain data ... response time, col. 10, lines 19-22; the query requires the smallest number of element, col. 9, lines 9-14.
	Resource occupation amount limitation equates to the smallest number of element, col. 9, lines 9-14.
The performance measure” limitation is response time, col. 10, lines 19-22 (i.e. to In step 608 the SQL query is used for obtaining data from the database, and it is measured how long it takes to obtain data The value of the average response time in table 3 can thereby be updated, col. 10, lines 19-22); or resource occupation equates to the smallest number of element, col. 9, lines 9-14 (i.e. the solution candidates requiring the smallest number of elements of relations to reach a primary table (lowest level) are identified. This is described in relation to FIGS. 3a, 3b and FIG. 4 and takes place in step 604, col. 9, line 9-14).
2) Ganapathi also teaches the performance measure of the query on the data organized in the first data structure includes at least a first resource occupation amount and the performance measure of the query on the data organized in the second data structure includes at least a second resource occupation amount limitation as collecting performance results for running each workload ... "compile-time feature vector" includes not only the counts and cardinality estimates for the various operators of the workloads' queries, but also the predicted performance metrics features vectors associated with each query, [0041].
The performance measure (of the query) limitation equates to performance metrics (i.e. collecting performance results for running each workload ... "compile-time feature vector" includes not only the counts and cardinality estimates for the various operators of the workloads' queries, but also the predicted performance metrics features vectors associated with each query, [0041]; a query performance vector is created from the performance metrics that the database system collects when running a test query in isolation, [0028]).
	Resource occupation amount limitation equates to the counts and cardinality estimates for the various operators of the workloads' queries, [0041]; or further equates to the number of rows (i.e. the cardinality sum is the number of rows that the query optimizer predicts will be needed to satisfy the query, [0026]; or how much the resource is expected to be consumed (i.e. the cardinality information encapsulates roughly how much of the resource is expected to be consumed, [0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153